Citation Nr: 1214531	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder, status post rotator cuff repair.

2.  Entitlement to an initial compensable rating for surgical scar, medial joint of the right first metatarsal.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Whether recoupment of the Veteran's remaining active duty disability severance pay is proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU and a rating in excess of 20 percent for the Veteran's left shoulder disability, and granted entitlement to service connection for surgical scar, medial joint of the right first metatarsal, assigning a noncompensable rating.  Timely appeals were noted with respect to the denials of entitlement to TDIU and an increased rating for left shoulder disability, and with respect to the noncompensable rating assigned for surgical scar, medial joint of the right first metatarsal.

Additionally, a May 2008 audit of the Veteran's benefit payment account resulted in a timely appeal with respect to the amount of active duty severance pay that could be recouped.

This matter was previously remanded by the Board in February 2011 for additional development.  A Travel Board hearing was also held in September 2011 with the Veteran in Atlanta, Georgia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that a portion of the record in this case is located in the Virtual VA paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was in part processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to an initial compensable rating for surgical scar, medial joint of the right first metatarsal; entitlement to a TDIU; and whether recoupment of the Veteran's remaining active duty disability severance pay is proper, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  Prior to May 12, 2011, the Veteran's degenerative joint disease of the left shoulder, status post rotator cuff repair, did not result in a fibrous union of the humerus or limitation of the arm to 25 degrees from the side. 

3.  From May 12, 2011, the Veteran's degenerative joint disease of the left shoulder, status post rotator cuff repair, resulted in internal and external rotation of 5 degrees.


CONCLUSIONS OF LAW

1.  Prior to May 12, 2011, the criteria for a rating in excess of 20 percent for degenerative joint disease of the left shoulder, status post rotator cuff repair, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2011).

2.  From May 12, 2011, the criteria for a 30 percent disability rating for degenerative joint disease of the left shoulder, status post rotator cuff repair, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that no specific notice was given with respect to the Veteran's claim for an increased rating for a left shoulder condition.  However, through written statements and hearing testimony, the Veteran offered evidence as to how his service-connected left shoulder condition has worsened.  Therefore, with respect to any specific notice requirements associated with the Veteran's increased rating claim, the Board finds that he had actual knowledge of how to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under. See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, Social Security Administration (SSA) records, lay statement, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left shoulder disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5010-5202 for his left shoulder condition.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Records show that the Veteran is right-handed (major), and thus his left upper extremity is his non-dominant (minor) extremity.

The average range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the minor shoulder to midway between the side and shoulder level warrants a 20 percent evaluation. Motion no more than 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, a 20 percent evaluation for the minor arm may be granted for four different conditions: (1) malunion of the humerus with moderate deformity; (2) malunion of the humerus with marked deformity; (3) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; and (4) recurrent dislocations of the scapulo-humeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for the minor extremity when there is fibrous union of the humerus, a 50 percent rating is warranted when there is nonunion (false flail joint) of the humerus and a 70 percent rating is warranted when there is loss of head (flail shoulder) of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

C.  Evidence

VA treatment records include a November 2005 x-ray which revealed mild arthritic changes with a calcific density adjacent to the acromion process.  A November 2006 x-ray of the bilateral shoulders revealed normal bone, joint, and soft tissue.

In a November 2006 statement, the Veteran stated that his shoulder and feet conditions prevented him from performing his job operating a paper press machine.

Additional records dated January 2007 reflect abduction of 90 degrees and flexion of 110 degrees.  A slight limitation of internal and external rotation was noted.  There was no medial or lateral instability.  X-rays were within normal limits.  The Veteran reported pain with lifting of the shoulder.

The Veteran underwent a VA examination in August 2007.  He reported constant pain, described as aching, burning, sharp, and cramping.  Pain was rated as 5 to 7/10 in severity.  The Veteran treated his condition with medication.  He denied any incapacitation.  He could not do any heavy lifting or overhead work.  On examination, there was weakness and guarding of movement.  There was no edema, effusion, tenderness, redness, heat or subluxation.  Flexion and abduction were 135 degrees, with the onset of pain at 90 degrees.  Internal and external rotations were 90 degrees, with the onset of pain at 50 degrees.  There was additional pain and weakness following repetitive motion, but this did not result in additional limited motion.  

VA treatment records dated December 2007 reflect abduction in the left shoulder of 35 to 40 degrees.  Rotation was limited by pain.  Previous x-rays showed a posterior acromion spur.

An April 2009 letter from a VA physician's assistant stated that the Veteran was scheduled for surgical treatment of a left shoulder labral tear.  This was postponed due to a separate surgery.  He advised that the Veteran's left shoulder use should be limited.

The Veteran submitted a January 2009 letter from Dr. P.G.P. in support of his claim.  He stated that recent x-rays revealed degenerative arthritis in the Veteran's left shoulder.  The Veteran had a long history of severe, constant left shoulder pain and multiple surgeries.  It was his opinion that the Veteran's condition should be granted a disability rating greater than 40 percent.

The Veteran underwent a VA examination in May 2011.  He reported symptoms of weakness, stiffness, swelling, head, redness, locking, fatigability, lack of endurance, tenderness, pain, and dislocation.  He denied any drainage, effusion, or subluxation.  Pain was rated as 9/10 in severity.  He reported many incapacitating episodes for an unknown number of days.  On examination, there was no edema, instability, effusion, weakness, tenderness, redness, heat, deformity, guarded movement, malalignment, or drainage.  There was no ankylosis of the shoulder.  Flexion was measured at 50 degrees and abduction was 55 degrees.  External and internal rotation was 5 degrees.  The Veteran experienced pain at the end range of motion in all vectors.  There was no additional limitation following repetitive motion.

The Veteran testified at a Travel Board hearing in September 2011.  He stated that he experienced constant swelling and locking up, as well as dislocation.  Sometimes pain limited his ability to pick up items.  He experienced loose movement and nonunion of the joint.  Pain in the shoulder was 9/10 in severity.  

D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted prior to May 12, 2011 for the Veteran's degenerative joint disease of the left shoulder, status post rotator cuff repair.  As noted above, a higher 30 percent rating is warranted for motion no more than 25 degrees from the side.  At worst, abduction was measured at 35 degrees during the period on appeal.  There is no competent medical evidence which reflects a range of motion of the shoulder of 25 degrees or less from the side.  

Moreover, a higher 40 percent rating is warranted when there is fibrous union of the humerus.  However, examinations and treatment records during the period on appeal do not demonstrate any such deformity or malalignment.

The Board has considered the opinion of Dr. P.G.P., who stated that the Veteran should be assigned a rating of greater than 40 percent.  However, as noted above, the assignment of disability ratings are based on criteria found in the Rating Schedule.  The opinion offered no rationale for the conclusion reached and did not address the schedular criteria.  Therefore, this opinion is not probative in assessing the severity of the Veteran's left shoulder disability.

However, as of May 12, 2011, the Board finds that a 30 percent rating is warranted.  VA examination findings as of that date demonstrate only 5 degrees of internal and external rotation of the shoulder.  The Board notes that this does not comport with the schedular criteria for a 30 percent rating, which contemplates 25 degrees or less of range of motion from the side.  However, such limited ranges of rotation, when viewed collectively with the Veteran's other symptoms, results in an overall disability picture consistent with a 30 percent rating.  

A higher 40 percent rating is not warranted, however, as the VA examination did not demonstrate a fibrous union or other similar deformity or malalignment, and the Veteran's overall level of impairment is not consistent with a higher 40 percent rating.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left shoulder disorder.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  While there is evidence of that the Veteran's occupational duties were limited by his shoulder condition, there is no persuasive evidence in the record to indicate that this service-connected disability would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 20 percent for degenerative joint disease of the left shoulder, status post rotator cuff repair, prior to May 12, 2011, is denied.

A 30 percent rating for degenerative joint disease of the left shoulder, status post rotator cuff repair, from May 12, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Right First Metatarsal Scar

Pursuant to the February 2011 remand, the Veteran was to be scheduled for a VA examination to determine the current severity of his service-connected surgical scar of the medial joint of the right first metatarsal.  However, while the Veteran was afforded a VA examination in June 2011, no findings were recorded with respect to this disability.  Because the requested development was not completed, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

TDIU

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding an increased rating for his right first metatarsal scar, as a finding that a higher rating is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matter with regard to the Veteran's claim for an increased rating has been resolved.

In addition, per the Board's February 2011 remand, an opinion was to be obtained regarding whether the Veteran's service-connected disabilities render him unemployable.  It appears that no such opinion was obtained.  Therefore, on remand, the Veteran should be afforded a VA examination to determine whether his service-connected disabilities render him unable to maintain a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.)  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Id. at 297.

Recoupment of Severance Pay

The Veteran received a severance pay allowance of $28,951.20 from the military for his left shoulder condition.  VA has held back a portion of the Veteran's VA compensation to pay back the severance pay allowance.  The Veteran's benefit payment account was most recently audited in July 2009, indicating that VA had withheld $25,202.00, leaving an outstanding amount of $3,749.20.  VA was also withholding compensation at a rate of $123 a month, effective from December 2008.

The Veteran contends that the debt has been miscalculated by VA, resulting in an outstanding debt that is roughly $2,000 greater than it should be.  Therefore, the matter should be remanded to allow VA to conduct a new audit, to include the results of the increased service-connected compensation granted above for the Veteran's left shoulder condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected scar over the medial joint of the right metatarsal.  The claims file, including a copy of this remand, should be made available to the examiner.  The examiner should indicate whether the scar is superficial, poorly nourished, or with repeated ulceration; or is tender and painful on objective demonstration, as well as document the size of the scar in square centimeters.

2.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his service-connected disabilities (chronic gastritis and duodenitis, left shoulder disability, degenerative joint disease of the right and left hallux valgus post-bunionectomy, and surgical scars of the left and right foot) have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  The AMC/RO should obtain a written accounting of the VA debt, as it is unclear from the record how the debt of $3107 was determined.  It appears to the Board that, based on the information on file and the VA assumptions that the Veteran owes $218 a month for May thru November 2006 and $225 a month for December 2006 thru June 2007, the debt should be $3101.  This report will be associated with the claims file.

5.  Thereafter, the Veteran's claim for the validity of the debt, will be readjudicated.  If it is concluded that the debt is valid and the claim continues to be denied, the Veteran will be sent a Supplemental Statement of the Case, which explains the decisions made by VA, and given a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


